      Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

L & LEUNG LEATHER WEAR LIMITED,

                  Plaintiff,                  17 Civ. 7374 (DAB)

      -against-

COLLECTION XIIX LTD. et al.,

                  Defendants.




MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO
  NEW YORK BUS. CORP. LAW § 1312, RULES 17(B), 12(B)(1) AND 12(B)(6) OF
            COLLECTION XIIX LTD. AND LISA NUNZIATA




                                             Brett Berman, Esq.
                                             Elizabeth Viele, Esq.
                                             FOX ROTHSCHILD LLP
                                             101 Park Ave, Suite 1700
                                             New York, NY 10178

                                             Counsel to Defendants Collection
                                             XIIX, Ltd. and Lisa Nunziata
             Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 2 of 23



                                                     TABLE OF CONTENTS
                                                                                                                                            Page
PRELIMINARY STATEMENT .................................................................................................... 1

FACTS ............................................................................................................................................ 3

I.         L & Leung Has Been Doing Business in New York Since 2004 ....................................... 3

II.        Metamorphosis was Formed for the Sole Purpose of Conducting Business in New York
           as an Agent of L & Leung................................................................................................... 4

III.       L & Leung Conducted Business Activities Directly in New York on a Regular Basis...... 8

           1.         L & Leung Maintained Retail Accounts in the New York That Its Authorized
                      Representatives Handled in the New York City Office .......................................... 8

           2.         L & Leung Had Employees in New York and Advertised for Employees in New
                      York ...................................................................................................................... 10

IV.        L & Leung Is Not Authorized To Do Business in New York .......................................... 10

ARGUMENT ................................................................................................................................ 11

I.         The Court Has Authority to Dismiss The Complaint Pursuant to Section 1312 and
           Federal Rules of Civil Procedure 17(b) and 12(b) ............................................................ 11

II.        L & Leung Was Doing Business In New York Within the Meaning of Section 1312 ..... 13

           1.         Leung Was Engaged In Systematic and Continuous Business Activities Through
                      Its Agents .............................................................................................................. 14

           2.         Leung Was Directly Engaged In Systematic and Continuous Business Activities
                      in New York .......................................................................................................... 16




                                                                         i
            Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 3 of 23



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Alicanto. S.A. v. Woolverton,
    129 A.D.2d 601, 514 N.Y.S.2d 96 (2d Dept. 1987) ................................................................13

Angel v. Bullington,
   330 U.S. 183 (1947) .................................................................................................................12

Conklin Limestone Co., Inc. v. B.A. Linden,
   22 A.D.2d 63 (3d Dept. 1964) .................................................................................................17

Dixie Dinettes, Inc. v. Schaller’s Furniture, Inc.,
   71 Misc.2d 102, 103 (King C’ty 1972) ...................................................................................11

Fashion Fragrance & Cosmetics v. Croddick,
   2003 WL 342273 (S.D.N.Y. 2003) ....................................................................................17, 18

Highfill, Inc. v. Bruce & Iris, Inc.,
   50 A.D.3d 742, 855 N.Y.S.2d 635 (2d Dept. 2008) ....................................................13, 17, 18

Hongtai Trading Inc. v. Mingshen Yan,
   2013 WL 1788541 (E.D.N.Y. Apr. 26, 2013) .............................................................12, 15, 16

Mayatextil SA v. Liztex USA,
  1993 WL 51094 (S.D.N.Y. Feb. 24, 1993) ........................................................................12, 13

Mindy Weiss Party Consultants, Inc. v. Carl,
   285 F.Supp. 3d 560 (E.D.N.Y. 2018) ......................................................................................16

Netherlands Shipmortgage Corp., Ltd. v. Madias,
   717 F.2d 731 (2d Cir.1983)................................................................................................11, 13

Paper Manuf’rs Co. v. Ris Paper Co. Inc.,
   86 Misc.2d 95 (N.Y. C’ty 1976) ..............................................................................................17

Parkwood Furniture Co., Inc. v. OK Furniture Co.,
   76 A.D.2d 905 (2d Dept. 1980) ...................................................................................14, 15, 16

Remsen Partners, Ltd. v. Southern Mgmt. Corp.,
   2004 WL 2210254 (S.D.N.Y. Sept. 2004)...............................................................................12

Scaffold-Russ Dilworth, Ltd. v. Shared Mgmt. Grp., Ltd.,
   256 A.D.2d 1087 (4th Dept. 1998) ..........................................................................................17




                                                                    ii
            Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 4 of 23



SD Protection, Inc. v. Del Rio,
   498 F.Supp.2d 576 (E.D.N.Y. 2007) .......................................................................................12

Woods v. Interstate Realty Co.,
  337 U.S. 535 (1949) .................................................................................................................12

Statutes

New York General Business Corporation Law §1312 .......................................................... passim

Other Authorities

Federal Rules of Civil Procedure 17(b) .........................................................................................12

Federal Rule of Civil Procedure Rule 12(b)(1)..............................................................................12

Federal Rule of Civil Procedure Rule 12(b)(6)........................................................................12, 13




                                                                   iii
         Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 5 of 23



                                PRELIMINARY STATEMENT
       Under New York General Business Corporation Law §1312 (“Section 1312”), a “foreign

corporation doing business in this state without authority shall not maintain any action or special

proceeding in this state unless and until such corporation has been authorized to do business in

this state.” N.Y. Bus. Corp. Law § 1312.

       L & Leung Leatherware Limited (“L & Leung”) is a foreign handbag manufacturing

company that engaged in significant and continuous business activities in the state of New York

for over a decade without authorization to do so. L & Leung, a Hong Kong corporation, carried

out its enterprise in two ways: first, through the use of corporations that were created for the sole

purpose of growing L & Leung’s business in New York and the United States and second,

through direct business activities in New York City with customers. These business activities

commenced in the early 2000s and remained active through 2017, in and around the time the

instant complaint was filed. Despite this level of sustained and active business in New York, L

& Leung has not become authorized to do business in the state as required by Section 1312. As

such, L & Leung is not entitled to maintain the current action and this matter should be

dismissed.

       L & Leung has systematically transacted business in New York using a variety of

methods. As set forth above, L & Leung used shell corporations, which were financed by and

under the complete control of L & Leung, to allow the foreign company to take advantage of

New York markets. New York courts have found that this use of agents constitutes “doing

business” under Section 1312. L & Leung cannot escape the requirements of Section 1312

merely because it set up another in-state company to conduct its own business transactions.

       L & Leung rented a show room and office space on Fifth Avenue in New York City for

almost 15 years and utilized a company, Metamorphosis, which was created for the sole purpose


                                                  1
         Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 6 of 23



of acting as sales agent for L & Leung’s United States business, which constituted almost 100%

of L & Leung’s sales. In exchange, L & Leung funded the operating expenses, salaries, rent and

other costs for Metamorphosis. From its New York City space, Metamorphosis would solicit

buyers to review handbag samples and develop products every season, four times a year, for

which customers would then place purchase orders. All of L & Leung’s customers in the United

States came to the New York City office to work with Metamorphosis prior to placing their

purchase orders. Monies from these sales were paid directly to L & Leung, which then returned

part of the proceeds to Metamorphosis to pay for its rent, salaries, commissions and other

operating expenses.

       Lisa Nunziata (“Nunziata”), the half-owner of Metamorphosis along with Andrew Leung,

served as the company’s president and was tasked with design, marketing and sales of product

and overall management of the New York and United States business. Nunziata, as well as other

Metamorphosis employees, had full authority to act on behalf of L & Leung with customers.

       In addition to L & Leung’s business activities in New York through Metamorphosis, L &

Leung directly and independently did business in the state with customers for a number of years

and up through 2017. For these customers, L & Leung authorized individuals in New York to

act as L & Leung representatives and to facilitate sales on its behalf. These sales were handled

completely separately from other customer accounts run by Metamorphosis and the monies from

these sales were not cycled back to Metamorphosis for its operating expenses. L & Leung was

making shipments to and receiving purchase orders and correspondence from Dillard’s as late as

2017 and had authorization from Dillard’s to import goods through 2018. In order to carry out

this business, L & Leung also hired (and advertised for) employees that were paid directly by L




                                                2
            Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 7 of 23



& Leung and worked only on L & Leung business, as opposed to Metamorphosis employees

who worked on L & Leung sales as agents, but sat in the New York City office space.

           Finally, L & Leung executives Andrew Leung, managing director of L & Leung, as well

as his son, Mark Leung, executive director of L & Leung, would travel to New York on a regular

basis to work with Metamorphosis and L & Leung employees and to engage with customers.

           L & Leung’s systematic business activities in the state of New York, without

authorization to do business in the state as a foreign corporation, is a violation of Section 1312

and renders them without legal capacity to sue. The purpose of Section 1312 is to require

foreign corporations to pay the same fees and taxes that domestic corporations, so as not to allow

an unfair advantage to unregistered entities. To allow L & Leung to maintain this suit, without

the company having become authorized to do business in New York in almost fifteen years,

flouts the very purpose of the statute. Accordingly, this Court should dismiss the Complaint with

prejudice.

                                               FACTS
      I.      L & Leung Has Been Doing Business in New York Since 2004

           L & Leung is a manufacturer of ladies’ handbags. See Declaration of Elizabeth Viele

(“Viele Dec.”), Ex. 1 (excerpts of Deposition of Andrew Leung), 12:9-18. L & Leung is

incorporated in Hong Kong and owned in equal fifty percent shares by Andrew Leung, the

company’s managing director, and his wife. See Complaint, ¶ 2; Viele Dec., Ex. 1, 6:3-23; 7:19-

21; 8:21-24.

           L & Leung had been conducting business within the state of New York since at least

2004 through agent companies operating out of an office space in show room on Fifth Avenue in

New York City up until 2017. See Declaration of Lisa Nunziata (“Nunziata Dec.”), ¶ 8. In

March 2004, Lee & Alfred, a company wholly owned by L & Leung, signed a five year lease for


                                                   3
           Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 8 of 23



an office space and show room at 320 Fifth Avenue to stay in the space until February 2009. See

Viele Dec., Ex. 2 (Lease for 320 Fifth Avenue); Ex. 1, 15:13-16:8; 19:10-24. Lee & Alfred

conducted handbag sales for its parent company, L & Leung, in New York. See Viele Dec., Ex.

1, 15:13-16:8; 19:10-24.

       In 2006, Andrew Leung and Nunziata started working together in a business partnership.

See Viele Dec., Ex. 3 (excerpts of Deposition of Lisa Nunziata), 13:5-18; see also Nunziata Dec.,

¶ 2. In the partnership, Nunziata’s role was to design, develop, sell and market leather handbags

and Andrew Leung’s role was to manufacture the products. See Viele Dec., Ex. 3, 13:19-14:2;

see also Nunziata Dec., ¶ 3. Andrew Leung attempted to fulfill his end of the partnership

through L & Leung, which owned a factory in China. See Viele Dec., Ex. 1, 11:11-22; see also

Nunziata Dec., ¶¶ 4-5.

     II.    Metamorphosis was Formed for the Sole Purpose of Conducting Business in
            New York as an Agent of L & Leung

       In 2009, Andrew Leung and Lisa Nunziata formalized their business relationship through

the formation of a company, Metamorphosis, the sole purpose of which was to conduct sales and

grow L & Leung’s business in New York and the United States. See Viele Dec., Ex. 1, 33:21-

34:4; see also Ex. 4 (Shareholder Agreement); Ex. 5 (Management Agreement dated October 2,

2009); Nunziata Dec., ¶ 6. Metamorphosis was created specifically to act as a sales agent,

among other things, for L & Leung and was based in the New York City office and showroom at

320 Fifth Avenue. See Nunziata Dec., ¶ 7. Nunziata, through Metamorphosis, designed,

developed, marketed and sold handbags for only L & Leung. See id., ¶ 19. L & Leung was

100% of Metamorphosis’ business. See id. New York customers represented a majority of

Metamorphosis’, and therefore L & Leung’s business, and L & Leung, was dependent on its

agents for its livelihood as a company. See id., ¶ 21-22.



                                                 4
         Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 9 of 23



       As set forth in the Shareholder Agreement, Lisa Nunziata was described as “residing at

320 Fifth Avenue,” the address of the New York City office space in which Lee & Alfred had

signed the lease and which Metamorphosis was going operate out of to conduct sales and

transact business for L & Leung. See Viele Dec., Ex. 4, LL000007. Metamorphosis took over

the lease and stayed in the space from February 2009 to in or around July 2017. Viele Dec., Ex.

1, 26:24-27:11; Ex. 6 (Notice of Petition for Holdover Summary Proceeding Commercial).

Metamorphosis was owned in equal fifty percent shares by Andrew Leung and Nunziata. See

Viele Dec., Ex. 4, LL000007. Thus, L & Leung and Metamorphosis had common ownership

through Andrew Leung.

       The Management Agreement contains numerous admissions that L & Leung was taking

active steps to establish its business in New York through the formation of Metamorphosis. The

agreement expressly states that:

           •   “Lisa agrees to manage L & L’s operation [sic] in USA and represent the
               business transactions of this operation in the interest of L & L;” (LL000010)

           •   “L & L’s US operation currently locates [sic] at Suite 600, 320 5th Avenue, New
               York, 10001, NY USA;” (LL000011)

           •   “commercial invoice” is an “invoice(s) delivered by L & Leung Hong Kong or
               US office to a customer…;” (id.) and

           •   “Lisa agrees to serve as vice president of L & Leung’s US office, and represent L
               & L for its commercial matters regarding its brand and private label business and
               general administration in the US.” (id.)

Viele Dec., Ex. 5.

       Though the Management Agreement refers to Lisa as vice president, she actually held the

title of president and was held out as such on Metamorphosis and L & Leung materials. See

Viele Dec., Ex. 7 (Page of the L & Leung website); Nunziata Dec., ¶ 9.




                                               5
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 10 of 23



       The New York City office is referred to as the “US Office” throughout the Management

Agreement. See Viele Dec., Ex. 5. Based on the language of the agreement, L & Leung clearly

viewed the New York City office as merely an extension of its Hong Kong headquarters and

expressly gave Nunziata authority to act on L & Leung’s behalf in business dealings in New

York and the United States.

       As president, Nunziata’s job was to work out of the New York City office and design

handbags and make sales to New York customers and other customers in the United States for L

& Leung. See Nunziata Dec., ¶ 9. Nunziata received commission and salary from L & Leung

for sales she made. See id. at ¶ 10; see also Viele Dec., Ex. 5, LL000012. All of L & Leung’s

United States customers travelled to the New York City office to view samples and develop

products prior to making their purchase orders. See Nunziata Dec., ¶ 20. Customers came to

New York approximately once a season for a total of four times a year every year up through

2017. See id.

       The business structure between L & Leung and Metamorphosis further supports the

notion that L & Leung was directly conducting business in the state of New York and that

Metamorphosis was merely an agent with no independent business function. For example, all

customers in New York and in the United States placed their purchase orders through

Metamorphosis, but the purchase orders were made out in the name of L & Leung. See Viele

Dec., Ex. 1, 55:3-6; see also Nunziata Dec., ¶ 13. Also, all monies from sales to customers in

New York and in the United States were either (1) received by Metamorphosis in New York in

U.S. dollars but then paid directly to the L & Leung HSBC bank account in New York or (2)

paid to L & Leung’s bank account via direct deposit from customers. See Nunziata Dec., ¶ 15.

In other words, all monies resulting from sales to Metamorphosis flowed directly to L & Leung.




                                                6
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 11 of 23



See Viele Dec., Ex. 1, 55:7-10. With the exception of a very few individual orders,

Metamorphosis never had title to any of the goods manufactured at its request or purchased by its

customers. See Viele Dec., Ex. 8 (excerpts of Deposition of Yasser Hafeez), 63:17-64:8.

       L & Leung controlled Metamorphosis. Because Metamorphosis did not receive any

customer monies, Metamorphosis was dependent on L & Leung to cover reimbursement for its

expenses. See Viele Dec., Ex. 1, 58:17-23; see also Nunziata Dec., ¶ 16. This arrangement was

set forth in the Management Agreement and consistent with the parties’ intent when forming

Metamorphosis. See Viele Dec., Ex. 5; Ex. 1, 39:3-6. In order to run the New York City office,

Metamorphosis incurred costs including employees and staff salaries, rental payments, mail and

shipping costs, and entertainment expenses. See Viele Dec., Ex. 1, 55:23-56:16. On a monthly

basis, Metamorphosis would provide a list of salary and expenses to L & Leung, which would be

reviewed by L & Leung in Hong Kong. See Viele Dec., Ex. 8, 4:2-16:25; see also Nunziata

Dec., ¶ 16. L & Leung would then forward Metamorphosis funds in New York to pay its

approved expenses from the monies paid by customers for their purchase orders. See Viele Dec.,

Ex. 1, 58:24-59:20; see also Nunziata Dec., ¶ 16. L & Leung would send funds via check or

wire transfer to Metamorphosis’ Chase bank account in New York. See Nunziata Dec., ¶ 17. In

addition, L & Leung excluded Metamorphosis from all financial information regarding the

production of handbags, including cost breakdowns of manufacturing and price negotiations with

suppliers. See id., ¶ 18.

       L & Leung sent its executives from Hong Kong, including Andrew Leung and Mark

Leung, L & Leung’s executive director, approximately once a year to handle matters related to L

& Leung’s New York sales through Metamorphosis. See Viele Dec., Ex. 9 (excerpts of

Deposition of Mark Leung), 4:9-15; see also Nunziata Dec., ¶ 23. Mark Leung, for example,




                                               7
          Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 12 of 23



met with customers in the New York City office. See Viele Dec., Ex. 9, 17:24-18:5. L & Leung

also sent employees from the Hong Kong offices to the New York City office to work on and

develop processes by which the business would operate, as well as to solicit customers and take

orders. See Viele Dec., Ex. 9, 119:16-120:1; see also Nunziata Dec., ¶ 24.

       Metamorphosis was actively engaged in obtaining sales and doing business on L &

Leung’s behalf and for its benefit in and around the time the complaint was filed. Despite L &

Leung’s claims that it did not do any business in New York, L & Leung was the “vendor of

record” name and given the vendor number for all of the customer accounts that Metamorphosis

handled. See Nunziata Dec., ¶ 14.

       Nunziata was expressly authorized to act on behalf of L & Leung, as set forth in

Management Agreement and as admitted by Andrew Leung. See Viele Dec., Ex. 5, LL000011;

Ex. 1, 46:13-47:5; 48:11-24; see also Nunziata Dec., ¶ 11. She was authorized to sign contracts

and other documents on behalf of L & Leung and L & Leung’s parent company, L & Leung

Handbags Mfy Ltd. See Viele Dec., Ex. 10 (River of Colors License Agreement); Ex. 11

(Mediocre Corporation Supplier Agreement); see also Nunziata Dec., ¶ 12.

   III.     L & Leung Conducted Business Activities Directly in New York on a Regular
            Basis

       In addition to the business activities conducted by L & Leung’s sales agent in New York

Metamorphosis, L & Leung directly and independently did business in the state for a sustained

period of time leading up to the time this action was commenced.

               1.     L & Leung Maintained Retail Accounts in the New York That Its
                      Authorized Representatives Handled in the New York City Office

       L & Leung had at least two customer accounts, Belk and Dillard’s department stores,

which it engaged in direct business transactions in within the state of New York on a regular

basis. See Nunziata Dec., ¶¶ 25-26.


                                                8
         Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 13 of 23



        In order to maintain the Dillard’s account and starting in approximately 2012 through

2017, L & Leung gave authority to at least two Metamorphosis employees, Nunziata and Brenda

Kaneday (“Kaneday”), to act on behalf of L & Leung work with Dillard’s buyers, who would

travel to the New York City office multiple times a year to place orders with L & Leung. See id.,

¶¶ 27-29, 36. The L & Leung agents showed the buyers samples, worked with them to develop

product and placed orders for them. See id., ¶28. Similarly, Nunziata and Kaneday worked with

Belk buyers who came to the New York City office to review samples and develop products.

See id., ¶ 32.

        The Belk and Dillard’s accounts were different than the other accounts facilitated by

Metamorphosis on behalf of L & Leung because the monies never passed through

Metamorphosis and were not used by L & Leung to pay monies back to Metamorphosis for its

expenses. See id., ¶¶ 30-31, 33-35. The Belk and Dillard’s sales were completely separate from

Metamorphosis and were handled by individuals working solely on behalf of L & Leung. See id.

        L & Leung was actively engaged in maintaining these accounts in and around the time

the complaint was filed. For example, L & Leung processed a Dillard’s purchase order, arising

out of business transacted in the New York City office, for late 2016 to be shipped in early 2017.

See Viele Dec., Ex. 12 (Dillard’s Purchase Order). In February 2017, L & Leung received an

Import Authorization Letter from Dillard’s authorizing it to import merchandise through March

2018, also arising out of business transacted in the New York City office. See Viele Dec., Ex. 13

(February 6, 2017 Letter from Dillard’s to L & Leung). Further, Mark Leung confirmed that as

late as July 2017, L & Leung was shipping handbags into the United States. See Viele Dec., Ex.

9, 141:10-23. As set forth above, all purchase orders fulfilled by L & Leung originated out of

buyer meetings in the New York City office space.




                                                9
            Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 14 of 23



                   2.     L & Leung Had Employees in New York and Advertised for
                          Employees in New York

            L & Leung had an employee, Alan Etkin, in the New York City office for approximately

six years. See Declaration of Alan Etkin (“Etkin Dec.”), ¶¶ 2-4. Etkin performed sales activities

for L & Leung by soliciting handbag distributor companies, primarily located in New York and

the tri-state area, to use L & Leung as their manufacturer. See id., ¶ 3. Etkin worked directly on

behalf of L & Leung with approximately six to twelve customers on year. See id., ¶ 5.

            Etkin was paid a salary directly by wire from L & Leung on a monthly basis for his work.

See id., ¶ 6. He was employed pursuant to a contract which permitted to work only with L &

Leung during his employment. See id., ¶ 7. Though L & Leung had final say in terms of

pricing, Etkin had authority to negotiate directly with customers on the terms of their orders. See

id., ¶ 8.

            Executives of L & Leung, including Andrew Leung and Mark Leung, came to the New

York City office approximately once or twice a year to perform business activities on behalf of L

& Leung with Etkin directly. See id., ¶ 9. During other times, Etkin engaged in frequent email

and phone communications with Mark Leung. See id., ¶ 10.

            In addition, L & Leung advertised for a new VP of Sales and Marketing to employ in

New York in and around August 2017. See Viele Dec., Ex. 9, 143:9-144:4; see also Nunziata

Dec., ¶ 38. Though L & Leung did not ultimately hire an employee, it is clear the foreign

company took active steps to continue its business activities in New York.

    IV.        L & Leung Is Not Authorized To Do Business in New York

            L & Leung was not registered to do business in New York at the time of the filing of the

complaint. See Viele Dec., ¶ 2. To date, a search for “Leung” on the New York Department of




                                                   10
           Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 15 of 23



State website does not retrieve any results for L & Leung Leatherware Limited. See Viele Dec.,

Ex. 14 (NYS Department of State Division Corporations Search Results for “Leung”).

                                             ARGUMENT
      I.      The Court Has Authority to Dismiss The Complaint Pursuant to Section 1312
              and Federal Rules of Civil Procedure 17(b) and 12(b)

           This case must be dismissed as L & Leung does not have legal capacity to sue under

Section 1312, which states that:

           “[a] foreign corporation doing business in this state without authority shall
           not maintain any action or special proceeding in this state unless and until
           such corporation has been authorized to do business in this state and it has
           paid to the state all fees and taxes imposed under the tax law or any related
           statute, * * *, as well as penalties and interest charges related thereto,
           accrued against the corporation.”

N.Y. Bus. Corp. L. § 1312(a).

           Section 1312 “does not raise a jurisdictional bar…Instead, B.C.L. § 1312 affects the legal

capacity of a foreign corporation doing business in New York without authorization to maintain

an action in New York courts.” Netherlands Shipmortgage Corp., Ltd. v. Madias, 717 F.2d 731,

735 (2d Cir. 1983) (citations omitted).

           When jurisdiction rests on diversity, as it does here, Section 1312 “precludes the

maintaining of an action by an unauthorized foreign corporation not only in the state courts of

New York but also in the federal courts located in that state.” Madias, 717 F.2d at 735.

           The purpose of Section 1312, which requires corporations doing business in state to pay

all fees, penalties and franchise taxes as condition to maintaining any action in state, is to protect

domestic corporations from unfair competition and to place them on an equal footing with

corporations who are using the facilities provided by the state in the conduct of their business.

See Dixie Dinettes, Inc. v. Schaller’s Furniture, Inc., 71 Misc.2d 102, 103 (King C’ty 1972).




                                                    11
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 16 of 23



       This Court should also dismiss this action pursuant to Rule 17(b), which governs a

corporation’s capacity to sue and is subject to Section 1312. Though the rule “instructs that the

capacity of a corporation to sue or be sued is generally determined by the law under which it was

organized… this rule is nevertheless subject to the forum state’s “door-closing” provisions.”

Remsen Partners, Ltd. v. Southern Mgmt. Corp., 2004 WL 2210254, at *2 (S.D.N.Y. Sept.

2004); citing Woods v. Interstate Realty Co., 337 U.S. 535, 538 (1949) (holding, in a federal

diversity action involving a state statute that barred foreign corporations not qualified to transact

in-state business from bringing in-state suits, that “where ... one is barred from recovery in the

state court [under such a statute], he should likewise be barred in federal court”); Angel v.

Bullington, 330 U.S. 183, 191-92 (1947) (ruling that a federal court sitting in diversity must

apply the forum state’s “door-closing” statute).

       Alternatively, this Court should dismiss this action pursuant to Rule 12(b), both 12(b)(1)

for lack of subject matter jurisdiction and section 12(b)(6) for failure to state claim on the same

grounds that L & Leung has no standing to maintain this action based on Section 1312. See SD

Protection, Inc. v. Del Rio, 498 F.Supp.2d 576, 581 (E.D.N.Y. 2007) (analyzing Section 1312 as

an issue of standing on Rule 12(b)(1) for lack of subject matter jurisdiction); see also Mayatextil

SA v. Liztex USA, 1993 WL 51094, at *7 (S.D.N.Y. Feb. 24, 1993) (motion to dismiss for lack of

legal capacity under Section 1312 was filed pursuant to Rule 12(b)(6)); see also Hongtai Trading

Inc. v. Mingshen Yan, 2013 WL 1788541, at *2 (E.D.N.Y. Apr. 26, 2013) (dismissing complaint

pursuant to Section 1312 on a Rule 12(b)(6) motion).

       This Court may review information outside of the complaint in order to make its

determination. See id. (considering information cited by movant from plaintiff’s website since

“the complaint itself does not indicate the extent of Plaintiff’s contacts in New York); see




                                                   12
           Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 17 of 23



Mayatextil, 1993 WL 51094, at *7 (stating that while a Rule 12(b)(6) motion to dismiss does not

require the court to look beyond the complaint, when discovery has been taken and can be relied

upon to make a motion pursuant to Section 1312, the court can consider evidence outside the

complaint in deciding the motion to dismiss).

     II.     L & Leung Was Doing Business In New York Within the Meaning of Section
             1312

       L & Leung was engaged in continuous business activities within the state of New York

for over a decade leading up to the time of the filing of the complaint both (1) directly and (2)

through agents acting under express authority. In order for a foreign corporation to be doing

business in New York for purposes of Section 1312, “the intrastate activity of a foreign

corporation [must] be permanent, continuous, and regular…,” a standard which L & Leung’s

heavy New York commercial activity easily meets. Madias, 717 F.2d at 736.

       Doing business within the meaning of Section 1312 does not mean business activities in

New York that are “casual or occasional,” but rather the activities were “systematic and regular,”

intrastate in character, and essential to the plaintiff’s corporate business.” Highfill, Inc. v.

Bruce & Iris, Inc., 50 A.D.3d 742, 744, 855 N.Y.S.2d 635, 637 (2d Dept. 2008) (emphasis

added) (citation omitted). This means “evidence that the corporation has localized some portion

of its business activity in New York.” Madias, 717 F.2d at 739.

       “[N]o precise measure of the nature or extent of [a foreign corporation’s] activities [is]

determinative of whether a foreign corporation is doing business in New York and each

case must be decided on its own facts...” Madias, 717 F.2d at 735; see also Alicanto. S.A. v.

Woolverton, 129 A.D.2d 601, 602, 514 N.Y.S.2d 96 (2d Dept. 1987).




                                                  13
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 18 of 23



               1.      Leung Was Engaged In Systematic and Continuous Business
                       Activities Through Its Agents

       L & Leung was doing systematic and regular business for over a decade and up until the

time the complaint was filed through its agents, Lee & Alfred, Metamorphosis and their various

employees. Though it was incorporated in Hong Kong, L & Leung cannot hide from the

requirements of Section 1312 when it had a large majority of its business in New York being

carried out by agents working under its control and at its direction.

       Relevant authority shows that a foreign corporation who does business in New York

through agents can constitute “doing business” Section 1312. In Parkwood Furniture Co., Inc. v.

OK Furniture Co., 76 A.D.2d 905, 906 (2d Dept. 1980), the court found that a plaintiff had

violated Section 1312 where it was not authorized to do business in New York but did so through

sales agents in New York. In Parkwood, a foreign corporation maintained two sales agents in

New York, one of which maintained a special telephone number for the corporation’s

merchandise. See id. The corporation did a significant amount of business in New York (i.e. $2

million) during the relevant time. See id. Further, the court noted that the foreign company’s

president came to New York for the purpose resolving issues with the defendant and to solicit

additional sales and called customers in New York to promote sales. See id. Lastly, the foreign

company retained a repairman in New York City and instructed all dealers handling its

merchandise that the repairman was authorized to do all work for the company with its products.

The court held that “this type of regular, systematic, extensive and continuous business, resulting

in a large volume of sales, both in number and dollar amounts, constituted the doing of business

within the meaning and intent of section 1312 (subd. (a)) of the Business Corporation Law.”

       In another case with facts very similar to the ones in the instant matter, the Eastern

District of New York found that a Chinese corporation’s business activities through a company it



                                                 14
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 19 of 23



formed specifically for the purposes of carrying out its New York business for its foreign parent

triggered Section 1312. See Hongtai, 2013 WL 1788541, at *2. YKT, a manufacturer of plastic

shopping bags, was a Chinese corporation with its principal place of business in Yin Kou, China.

YKT formed a company, Hongtai Trading, Inc., as a New York corporation with its principal

place of business in New York “to import and distribute YKT’s plastic shopping bags to

customers in New York.” Id. In determining that YKT did regular and continuous business, the

court noted that YKT sold merchandise to New York customers through Hongtai, the New York

corporation which was specifically “formed as a joint venture for that purpose.” Id. at 3. The

court also considered the fact that YKT had sold bags to New York customers for a number of

years prior to the formation of Hongtai and that YKT sold over one million dollars’ worth of

merchandise to New York companies. See id.

       Based on Parkwood and Hongtai, this Court should find that L & Leung was regularly

and continuously doing business in New York within the meaning of Section 1312. Like the

Parkwood and Hongtai plaintiffs, L & Leung maintained agents in New York dedicated to the

purpose of making sales for the foreign entity. Metamorphosis, like Hongtai Trading, was

formed for the express purpose of conducting sales for L & Leung in New York and the United

States. L & Leung, like the Parkwood plaintiff, sent its executives to New York on a regular

basis to conduct business and interact with customers in the New York City office. Like the

foreign companies in Parkwood and Hongtai, L & Leung did a significant portion of its business

in New York. In fact, all of its sales resulted from customer meetings at the New York office

and taking the facts alleged in the complaint as true, this amounted to $9 million on an annual




                                                15
         Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 20 of 23



basis.1 See Complaint, ¶ 9. Like the Parkwood plaintiff, L & Leung gave authority to

individuals at Metamorphosis to sign contracts and conduct sales on its behalf.

        Finally, in making its determination that YKT was doing business in New York under

Section 1312, the Hongtai court recognized that YKT’s sales to New York, even years before the

filing of its complaint, were part of its business activities under Section 1312. See Hongtai, 2013

WL 1788541, at *2-3 (counting that YKT made sales in New York even prior to the formation of

Hongtai, as early as 4 years prior to the filing of the complaint, as one of the factors in

determining that YKT did business pursuant to Section 1312). Though the relevant timing of the

Court’s inquiry is focused on the “time the action was commenced,” clearly the activities in the

years leading up to the filing of the action is a relevant factor, as illustrated by the Hongtai

decision. Mindy Weiss Party Consultants, Inc. v. Carl, 285 F.Supp. 3d 560, 565 (E.D.N.Y.

2018). Here, L & Leung has been engaged in a pattern and practice of doing business since 2004

in New York up until the time of the filing of the complaint, without obtaining the necessary

certificate of authority from the New York Department of State. Accordingly, pursuant to

Section 1312, this Court should dismiss the instant action.

                 2.       Leung Was Directly Engaged In Systematic and Continuous Business
                          Activities in New York

        In addition to engaging in business activities in New York through its agents, L & Leung

also directly conducted business in the state on a regular basis. As set forth above, L & Leung

transacted business directly in New York for at least two customer accounts, Belk and Dillard’s

department stores. For these accounts, Metamorphosis did not facilitate the sales nor were the

monies used to fund Metamorphosis salaries, rent and operating expenses, like the rest of the



1
 For the purposes of this motion only, Collection XIIX Ltd. and Nunziata refer to the $9 million as alleged in the
Complaint. Collection XIIX and Nunziata reserve the right to submit its own sales figures if this matter proceeds.


                                                        16
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 21 of 23



accounts run through Metamorphosis. Further, L & Leung had an independent employee in New

York for six years, doing business for L & Leung with six to twelve customers a year, who had

no connection to either Lee & Alfred or Metamorphosis. In addition to having employees in

New York, L & Leung’s executives came to the New York City office approximately once or

twice a year to perform L & Leung business activities. L & Leung even advertised for a new VP

of Sales and Marketing to employ in New York in and around August 2017.

       In assessing whether a company is “doing business” in New York for purposes of Section

1312, a court is to consider “factors including: the existence of an office in New York; the

solicitation of business in the state; the presence of bank accounts and other property in the state;

and the presence of employees of the foreign defendant in the state.” Fashion Fragrance &

Cosmetics v. Croddick, 2003 WL 342273 (S.D.N.Y. 2003).

       Courts have routinely held that companies were “doing business” in New York

unauthorized in circumstances similar to those present before the Court here. See Paper

Manuf’rs Co. v. Ris Paper Co. Inc., 86 Misc.2d 95 (N.Y. C’ty 1976) (holding that foreign

corporation was “doing business” in New York without authorization where it was filling

interstate orders from New York companies and promoted its products to New York users);

Highfill, 50 A.D.3d 742 (holding that foreign corporation was “doing business” in New York

unauthorized where executive of company “regularly and continuously solicited potential

companies in New York in an effort to persuade the companies to retain the plaintiff”); Scaffold-

Russ Dilworth, Ltd. v. Shared Mgmt. Grp., Ltd., 256 A.D.2d 1087 (4th Dept. 1998) (holding that

foreign corporation was “doing business” in New York unauthorized where plaintiff engaged in

eight transactions over a two-year period and lease a facility in New York); Conklin Limestone

Co., Inc. v. B.A. Linden, 22 A.D.2d 63 (3d Dept. 1964) (holding that foreign corporation was




                                                 17
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 22 of 23



“doing business” in New York unauthorized where it received orders directly from New York

customers and retail dealers and delivered goods into the state in response); Croddick, 2003 WL

342273, at *3 (holding that foreign corporation was “doing business” in New York unauthorized

where it solicited business in New York and used a New York City location to collect cash and

handle accounts receivable).

       It cannot be disputed that L & Leung, completely independently, solicited and maintained

clients in New York, reaped profits from its independent business in New York, and hired an

employee to assist in carrying out such business. L & Leung took advantage of the New York

City office space for its visiting executives and to host customer meetings multiple times a year,

which were a precursor to the placement of purchase orders and the generation of sales. L &

Leung had an HSBC bank account in New York into which monies were directly deposited by

customers. Mark Leung admitted that L & Leung was shipping products, which were solicited at

New York customer meetings, as late as July 2017, and L & Leung had import authorization

from Dillard’s as late as March 2018. L & Leung regularly and continuously carried on

commercial activities that were “essential to [their] corporate business” within the state of New

York. Highfill, 50 A.D.3d at 744. Accordingly, pursuant to Section 1312 and in addition to the

additional grounds set forth above, this Court should dismiss the instant action.




                                                18
        Case 1:17-cv-07374-DAB Document 61 Filed 09/13/19 Page 23 of 23



                                         CONCLUSION

       For the foregoing reasons, Collection XIIX Ltd. and Lisa Nunziata respectfully request

that the Court enter an order dismissing the Complaint in its entirety with prejudice.

Dated: September 13, 2019
       New York, New York
                                              Respectfully submitted,

                                              FOX ROTHSCHILD LLP

                                      By:     __/s/Elizabeth Viele_______________________
                                              Brett Berman, Esq.
                                              Elizabeth Viele, Esq.
                                              101 Park Avenue, 17th Floor
                                              New York, New York 10178
                                              Phone: (212) 878-7900
                                              Fax: (212) 692-0940

                                              eviele@foxrothschild.com

                                              Counsel to Collection XIIX Ltd. and Lisa Nunziata




                                                19
